Beck, C. J.
I. As the amount in controversy does not exceed one hundred dollars, the questions to be decided by this court are to be discovered in the certificate of the district judge, authorizing the appeal, which is in this language:
“I, J. H. Henderson, judge of the district court of the fifth judicial district of Iowa, now holding court in and for Adair county, Iowa, do hereby certify that this case involves a question of law upon which it is desirable to have the opinion of the supreme court, viz.: Should plaintiff’s motion to dismiss the appeal in said cause, for the reason that the pleadings show that the amount in controversy does not exceed twenty-five dollars, have been overruled when the plaintiff sues for *585five dollars and fifty cents, and the defendants answer with a general denial, and also file a counterclaim, praying for judgment against the plaintiff in the sum of fifty dollars, to which the plaintiff filed a reply in .general denial of counterclaim. Trial was had, and judgment rendered for plaintiff in the sum of four ■dollars and ninety cents, when the counterclaim shows on its face, in the. judgment of the district .court, that the defendants were not entitled to the relief demanded, for the reason that said counterclaim did not state any ■cause of action upon which the defendants could recover.”
Attention to this certificate enables us to discover that the only question certified for our decision involves the correctness of the court’s ruling in the overruling of the motion to dismiss the appeal. The certificate immediately following the statement of the question .states the facts and conclusions of law upon which the ruling was made; but it presents and certifies no question as to these facts and conclusions for our determination. It states that the counterclaim shows on its face that the defendants were not entitled to the relief claimed, but it presents no question of facts or of law involving the correctness of this statement. It is stated as a conclusion of law and facts that the counterclaim does not state any cause of action, but no question is certified to us for decision involving the correctness of this conclusion. We have no jurisdiction to consider such questions. Vreeland v. Ellsworth, 71 Iowa, 347. The question certified for decision to this court is this: Was the plaintiff’s motion to dismiss the appeal for the reason that the pleadings show that the amount in controversy does not exceed twenty-five dollars rightly overruled? But it is coupled with a decision by the court, upon which no question is certified to us, to the effect that the counterclaim did state no cause of action. Upon this decision the question certified rests, and, as *586there is no question of law certified thereon, it is to be-regarded for the purpose of the case as correct. As-the counterclaim is to be regarded as presenting no-cause of action, it presents no claim for recovery. It,, therefore, raises no controversy as to any amount, and fails to show that an amount exceeding twenty-five-dollars is in controversy in the case. An appeal, therefore, is not authorized by law, and the district court should have sustained the plaintiff’s motion to dismiss it.
The judgment of the district court is bevebsed..